DETAILED ACTION
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed 04/22/2021, is acknowledged.  
Applicant has previously elected without traverse the invention of Group II, claims 17-29, drawn to a composition comprising gold(lll)-porphyrin-PEG conjugates.  
Claims 17-26, 29-33, 45-54 are pending in this action.  Claim 27-28 and 34-44 have been cancelled.  Claims 1-16 have been cancelled previously.  Claims 17, 19, 21, 24-26, 29, 32 have been amended.  New claims 45-54 have been added.  No new matter was added.  Claims 30-33 and 45-54 are constructively nonelected, because said claims disclose the subject matter of previously withdrawn claims 1-16.  Therefore, claims 30-33 and 45-54 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 17-26 and 29 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Austin Yongye on 05/27/2021.  The application has been amended as follows: 
In claims 19 and 32 delete “link together as an aryl” and substitute therefor “are linked together by -CH-CH-CH-CH-“.
In claim 30 delete “the-composition” and substitute therefor “the composition”.
Delete claim 49 and substitute therefor ---Claim 49.  A method of targeting delivery of an anticancer therapeutic agent to cancer cells in a subject, the method comprising administering to the subject by enteral, parenteral, topical or pulmonary route the composition of claim 18.---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach compositions comprising gold(III)-tetraphenylporphyrin-poly(ethylene glycol) conjugates comprising one PEG substitute at positions P1-4 as instantly claimed that (i) provide a controlled release of the active gold(III)-porphyrin moieties from the conjugates in cancer cells without the formation of additional toxic side products; (ii)  display a higher selectivity for cancer cell lines over non-tumorigenic cells; (iii) significantly inhibit tumor growth in vivo; and (iv)  can be used in combination with other chemotherapeutics, e.g., doxorubicin, providing an advantage for anticancer treatment.  


Rejoinder
Claims 17-26 and 29 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 30-33 and 45-54, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/23/2017 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 17-26, 29-33, 45-54 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615